Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 01/04/2022.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 1, 8, and 15, generally, the prior art of record, United States Patent No. US 8266451 B2 to Leydier et al. which shows a voice activated smart card; United States Patent No. US 5907597 A to Mark which shows a method and system for the secure communication of data; United States Patent Application Publication No. US 20120252411 A1 to Johnsgard et al. which shows continuous voice authentication for a mobile device; United States Patent Application Publication No. US 20060190590 A1 to Kim which shows a home network system and method for providing information therein; and United States Patent No. US 10503469 B2 to Rutherford et al. which shows a system and method for voice authentication, fails to teach alone, or in combination, other than via hindsight, at the time of the filing of the claimed invention, the italicized claim elements (i.e., claim 1: “transmit the audio sample to the computing device, wherein the computing device authenticates the sensor-based identifier of the client device based upon the audio sample and a previously generated sensor-based identifier that is stored in a data store accessible to the computing device, wherein the sensor-based identifier comprises an alphanumeric identifier generated based on an acoustic feature of the audio sample; obtain an indication that the client device has been exploited based upon a determination that hardware or software protections preventing unauthorized modifications of the client device have been bypassed; discard the previously generated sensor-based identifier; and instruct the client device to generate a new sensor-based identifier in response to the indication that the client device has been exploited”; claim 8: “transmitting the audio sample to the computing device, wherein the computing device authenticates the sensor-based identifier of the client device based upon the audio sample and a previously generated sensor-based identifier that is stored in a data store accessible to the computing device, wherein the sensor-based identifier comprises an alphanumeric identifier generated based on an acoustic feature of the audio sample; obtaining an indication that the client device has been exploited based upon a determination that hardware or software protections preventing unauthorized modifications of the client device have been bypassed; discarding the previously generated sensor-based identifier; and instructing the client device to generate a new sensor-based identifier in response to the indication that the client device has been exploited”; claim 15: “transmit the audio sample to the computing device, wherein the computing device authenticates the sensor-based identifier of the client device based upon the audio sample and a previously generated sensor-based identifier that is stored in a data store accessible to the computing device, wherein the sensor-based identifier comprises an alphanumeric identifier generated based on an acoustic feature of the audio sample; obtain an indication that the client device has been exploited based upon a determination that hardware or software protections preventing unauthorized modifications of the client device have been bypassed; discard the previously generated sensor-based identifier; and instruct the client device to generate a new sensor-based identifier in response to the indication that the client device has been exploited”), at the time of the filing of the claimed invention; serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431